Citation Nr: 9914818	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for numbness of the 
arms and legs, due to exposure to herbicides.

2.  Entitlement to service connection for shortness of 
breath, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota, which denied 
service connection for numbness of the arms and legs, 
shortness of breath, and trouble sleeping as a result of 
exposure to herbicides.  During the pendency of this appeal, 
in a statement received in December 1997 and at the hearing 
that month, the veteran withdrew the issue of entitlement to 
service connection for trouble sleeping as a result of 
exposure to herbicides.  Accordingly, that issue is not 
before the Board.


FINDINGS OF FACT

1.  The claim for service connection for numbness of the arms 
and legs due to exposure to herbicides is not plausible.

2.  The claim for service connection for shortness of breath 
due to exposure to herbicides is not plausible.





CONCLUSIONS OF LAW

1.  The claim for service connection for numbness of the arms 
and legs due to exposure to herbicides is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for shortness of breath 
due to exposure to herbicides is not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that service connection is warranted for 
the disabilities at issue because they developed as a result 
of his exposure to Agent Orange in service. 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

If a veteran was exposed to an herbicide agent during active 
service, service connection will be granted on a presumptive 
basis for acute or subacute peripheral neuropathy under 
certain circumstances.  For purposes of this section, acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(e) (1998).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).   

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

There is no medical evidence suggesting the presence of 
either of the claimed disabilities in service or until many 
years thereafter.  In addition, the report of an August 1969 
VA examination of the veteran documents no pertinent 
complaint and shows that breath sounds were found to be clear 
on clinical evaluation of the respiratory system, the nervous 
system was found to be normal on clinical evaluation and an 
X-ray examination of the chest was negative.

A May 1985 letter from a VA physician to the veteran 
indicates that an Agent Orange screening examination 
disclosed no reason for the veteran to be concerned about 
adverse health effects of his exposure to Agent Orange.  The 
letter does not refer to any complaint or finding of 
shortness of breath or numbness of an extremity, nor does it 
contain any pertinent diagnosis.

The report of a July 1997 VA examination shows diagnoses of 
intermittent spells of numbness in the hands and occasionally 
in the lateral aspect of the legs, the former probably 
related to mild carpal tunnel syndrome or perhaps migraine 
variant.  The examiner also noted that the symptoms in the 
legs were perhaps associated with some intermittent mild 
lumbar disc disease.  The examiner ruled out neuropathy 
associated with metabolic cause.  However, the examiner noted 
that Agent Orange as a possibility in causation of the 
veteran's leg problems could not be ruled out.  The examiner 
also noted that the veteran's dyspnea probably was not 
related to a neurological disorder but rather to a one-half 
pack per day smoking habit.

At a personal hearing in December 1997 before a hearing 
officer at the RO, the veteran testified that he had numbness 
and tingling in his arms which started at his shoulders and 
ran down the back part of his arms to his hands.  He stated 
that a lot of times there was sharp pain connected with the 
tingling.  He reported that it went away after 10 to 15 
minutes.  In regard to his legs, the veteran stated that the 
numbness started in his hips and went down to his feet.  He 
stated that this was intermittent and not constant.  
According to the veteran, these symptoms began approximately 
seven to eight years earlier.  As for shortness of breath, 
the veteran testified that he noticed a breathing problem 
about five to six years after service.  The veteran testified 
that he smoked a half a pack a day and had started to smoke 
about one year prior to entering service.

In a report dated in January 1998, a VA physician noted that 
he had reviewed the veteran's medical records and claims 
file, although he did not examine the veteran.  The physician 
noted that he did not have the July 1997 examination report 
and test results to review.  However, it was his medical 
opinion that it was far more likely, given the veteran's 
history, that the symptoms of intermittent numbness of the 
hands and lateral aspects of the thighs were related to 
entrapment neuropathy of the ulnar, median, and lateral 
femoral cutaneous nerves, than due to a toxic peripheral 
neuropathy due to Agent Orange exposure.  

There is no medical evidence of the claimed shortness of 
breath in service or until many years thereafter, and the 
veteran has not even alleged that this disability was present 
in service.  Although he opines that the disability is 
etiologically related to his exposure to herbicides in 
service, as a lay person, he is not competent to render this 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The record contains no medical evidence 
suggesting that this claimed disability is etiologically 
related to the veteran's exposure to herbicides in service.  
To the contrary, the medical evidence addressing whether the 
disability is related to the veteran's exposure to herbicides 
in service is against the claim.  Therefore, the Board must 
conclude that this claim is not well grounded. 

Similarly, the veteran has not alleged that he experienced 
numbness of a leg or arm in service or within two years of 
the last date of his exposure to an herbicide agent in 
service, and there is no medical evidence suggesting the 
presence of this claimed disability in service or until many 
years thereafter.  Although the July 1997 VA examiner stated 
that he could not rule out the possibility that the numbness 
in the veteran's legs was due to his exposure to herbicides 
in service, the physician did not provide an opinion 
suggesting that this was the etiology of the numbness.  
Rather, he identified lumbar disc disease as a possible 
etiology of the numbness in the veteran's legs and indicated 
that the numbness in the veteran's arms was probably related 
to carpal tunnel syndrome or a migraine variant.  Since these 
opinions are not supportive of the veteran's claim, they are 
not sufficient to well ground the claim.  

The January 1998 VA medical opinion addressing the etiology 
of the numbness is clearly against the claim.

Again, the only evidence linking the claimed disability to 
the veteran's exposure to an herbicide agent in service is 
the theory advanced by the veteran himself.  The veteran is 
not competent to render this medical opinion.  Id.  
Therefore, this claim must also be denied as not well 
grounded.

Although the Board has disposed of these claims on a basis 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for numbness of the arms and legs due to 
exposure to herbicides is denied.

Service connection for shortness of breath due to exposure to 
herbicides is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

